377 F.2d 556
Harold Howard HARRIS, Sr., Appellant,v.UNITED STATES of America, Appellee.
No. 23634.
United States Court of Appeals Fifth Circuit.
June 7, 1967.
Rehearing Denied August 8, 1967.

Appeal from the United States District Court for the Southern District of Florida; William O. Mehrtens, Judge.
Ronald I. Strauss, Miami, Fla., for appellant.
Lloyd G. Bates, Jr., Morton Orbach, Asst. U. S. Attys., Miami, Fla., William A. Meadows, Jr., U. S. Atty., Miami, Fla., for appellee.
Before TUTTLE, Chief Judge, WASHINGTON* and SIMPSON, Circuit Judges.
PER CURIAM:


1
This appeal presents neither novel questions of law nor a complicated state of facts. We conclude that in none of the questions raised does it appear that there was any error committed by the trial court.


2
The judgment is affirmed.



Notes:


*
 Senior Circuit Judge of the D.C. Circuit, sitting by designation